Owen, J.
The only evidence upon which the judgment may rest is that of Henry Sengstock, one of the defendants, who testified:
“When I had the interview with the Weges they asked me how much ground we wanted to take and I said we ought to have about that tree, she saw me point. And then I said, ‘About to that tree.’ They seemed to think that would be all right. They said it shouldn’t take in the orchard.”
And in his deposition taken under sec. 4096, Stats., the same witness testified as follows:
“Martin Wege asked about how much ground we wanted for a bowery. I pointed to a certain point and said, We ought to have to about up to there, that would kinda line up to the orchard.’ I didn’t measure it or anything. We. were standing about two to four rods from the point. We didn’t step over and see how it would line up. I should judge it would come about to the orchard. I didn’t consider the small trees a part of the orchard. Nothing was said at that time about the orchard. I simply told them that we ought to have to about there, pointing to that site. Really nothing- said about the orchard. The word ‘orchard’ was mentioned by me. I said, ‘About to that point, that would perhaps strike on the opposite side of the orchard,’ about those words or words to that effect anyway. That is the language as near as I can remember it.”
Although this testimony was denied by Mrs. Wege, her husband, and two daughters, if it be accepted as a verity it does not establish a meeting of the minds of the parties upon any definite piece of land. The phrase, “about to that point,” or “about to that tree,” is not definite. It is merely a tentative suggestion. Neither the direction nor the distance from “about to' that point” or “about to that tree” was even mentioned. Numerous descriptions would *220respond to this suggestion, as well as the one the court found. It can be construed as nothing more than a tentative suggestion on the part of the defendant Seng stock with which the plaintiff agreed in general, but which certainly contemplated subsequent definite measurements. We cannot construe this testimony, when taken with all of the other testimony in the case, which at most has little bearing upon the question, as establishing a meeting of the minds of the parties upon any definite piece of land. It does not furnish a basis for. a judgment either of specific performance or of reformation. The judgment must therefore be reversed. The lease which the defendants filed in the office of the register of deeds should be canceled and set aside. The defendants will be entitled to a lease of the premises upon -which the dance hall actually stands, if they so desire. If they do not so desire, the plaintiff should be required to “pay to the defendants their reasonable expenses incurred for materials and labor in the construction of said building,” so far asi it had been constructed at the time of the commencement of the action, in accordance with the offer contained in her complaint. To ascertain this amount there should be a retrial, as the parties refrained from introducing evidence upon this question at the suggestion of the court.
By the Court. — The judgment appealed from is reversed. Within thirty days after the filing of the remittitur herein with the clerk of the circuit court, the defendants will serve and file their election to take judgment compelling the plaintiff to execute a lease of the premises actually occupied by the dance hall, or to permit a judgment to be entered canceling the lease filed in the office of the register of deeds of Shawano county upon payment.by plaintiff to the defendants of their reasonable expenses incurred for materials and labor in the construction of said building, so far as it had been constructed at the time of the commencement of the action, and for further proceedings in accordance with this opinion.